Case 1:20-cv-21254-BB Document 47-11 Entered on FLSD Docket 07/02/2021 Page 1 of 2




                    EXHIBIT 10
Case 1:20-cv-21254-BB Document 47-11 Entered on FLSD Docket 07/02/2021 Page 2 of 2


    From:              Billy Aberle
    To:                TradingAndMarkets; TMOIGLOG
    Subject:           Broker/Dealer Registration
    Date:              Friday, August 16, 2019 10:57:56 AM




   Hello - is this the right email to contact if I questions regarding whether myself or my company needs to register as a
   broker/dealer, and if so, which would be the one to move forward with? If so, I will provide more details on my
   situation in hopes to receive some guidance on what net steps to take.

   Thanks,
   Billy
